  Case 18-34808-SLM               Doc 159     Filed 01/25/19 Entered 01/25/19 17:14:11                     Desc Main
                                             Document      Page 1 of 2


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1


LOWENSTEIN SANDLER LLP
Kenneth A. Rosen, Esq.
Joseph J. DiPasquale, Esq.
Eric S. Chafetz, Esq.
Michael Papandrea, Esq.
One Lowenstein Drive
Roseland, New Jersey 07068
(973) 597-2500 (Telephone)
(973) 597-2400 (Facsimile)

Proposed Counsel to the Debtors and
Debtors-in-Possession


In re:                                                                Chapter 11

FRANK THEATRES BAYONNE/SOUTH COVE,                                    Case No. 18-34808 (SLM)
LLC, et al.,1
                                                                      (Jointly Administered)
                             Debtors.


                                          ADJOURNMENT REQUEST

    1.     I, Michael Papandrea, an attorney with Lowenstein Sandler LLP, counsel for Frank
    Theatres Bayonne/South Cove, LLC, et al. (the “Debtors”), hereby request an adjournment of the
    following hearing for the reason set forth below.

               Matter: Debtors’ Motion For Entry Of An Order (A) Establishing Deadlines to File
               Proofs of Claim Against the Debtors Including but not Limited to Claims Arising Under
               Section 503(b)(9) of the Bankruptcy Code, (B) Approving the Form and Manner of
               Notice of the Bar Dates, (C) Authorizing Publication of the Bar Dates, and (D) Granting
               Related Relief (the “Motion”) [Docket No. 87]

    1
      The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
    as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank Entertainment Group, LLC (3966); Frank
    Management LLC (0186); Frank Theatres, LLC (5542); Frank All Star Theatres, LLC (0420); Frank Theatres
    Blacksburg LLC (2964); Frank Theatres Delray, LLC (7655); Frank Theatres Kingsport LLC (5083); Frank
    Theatres Montgomeryville, LLC (0692); Frank Theatres Parkside Town Commons LLC (9724); Frank Theatres Rio,
    LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres York, LLC (7779); Frank Theatres Mt. Airy, LLC
    (7429); Frank Theatres Southern Pines, LLC (2508); Frank Theatres Sanford, LLC (7475); Frank Theatres Shallotte,
    LLC (7548); Revolutions at City Place LLC (6048); Revolutions of Saucon Valley LLC (1135); Frank
    Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033); Frank Hospitality Saucon Valley LLC
    (8570); Frank Hospitality York LLC (6617); and Galleria Cinema, LLC (2529).

    35986/2
    01/24/2019 203611457.1
Case 18-34808-SLM         Doc 159     Filed 01/25/19 Entered 01/25/19 17:14:11            Desc Main
                                     Document      Page 2 of 2


          Current Hearing Date:     January 28, 2019 at 10:00 a.m.. (ET)

          Objection deadline:       January 15, 2019 at 4:00 p.m. (ET) for all parties except the
                                    Official Committee of Unsecured Creditors (the “Committee”)
                                    and the Office of the United States Trustee (“US Trustee”);

                                    The Committee’s objection deadline was extended to January
                                    17, 2019 at 12:00 p.m. (ET);

                                    The Debtors have agreed to extend the US Trustee’s objection
                                    deadline to five (5) days before the hearing date.

          New Hearing Date Requested:           February 4, 2019 at 10:00 a.m. (ET) or as soon as
                                                possible thereafter depending on the Court’s
                                                availability.

          Reason for adjournment request:       The parties are working to reach a resolution of the
                                                Motion.

 2. Consent to adjournment:

 ☒ I have the consent of all parties.    ☐ I do not have the consent of all parties (explain below).

                The only parties that have been in contact with the Debtors or raised
                any comments regarding the Motion are the Committee and the US
                Trustee. The Debtors consulted the Committee and the US Trustee
                and neither the Committee nor the US Trustee raised any issues with
                the adjournment requested herein.

 I certify under penalty of perjury that the foregoing is true.

 Date: 1/24/2019                                         /s/ Michael Papandrea
                                                         Signature

 COURT USE ONLY:



 The request for adjournment is:

 ☐
 x Granted                                                              ☐ Peremptory
                                    New hearing date: 02/11/19 10:00 a.m.

 ☐ Granted over objection(s)        New hearing date:                              ☐ Peremptory

 ☐ Denied

             IMPORTANT: If your request is granted, you must notify interested parties
             who are not electronic filers of the new hearing date.


                                                   -2-
